     Case 4:12-cr-00168 Document 433 Filed on 10/03/19 in TXSD Page 1 of 2
                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                           October 03, 2019
                IN THE UNITED STATES DISTRICT COURT                       David J. Bradley, Clerk
                FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

UNITED STATES OF AMERICA                 §
                                         §       Criminal No. H-12-0168
                                         §       Civil No. H-17-1879
v.                                       §
                                         §       Fifth Circuit Appeal No. 18-20785
                                         §
DARREN D. CHAKER                         §

                                     ORDER

      In this proceeding under 28 U.S.C. § 2255, the Court entered a Final Dismissal

Order [Doc. # 415] on October 25, 2018. Petitioner/Defendant Darren D. Chaker

filed an appeal, which the appellate court dismissed for want of prosecution on July

17, 2019 [Doc. # 430].   Defendant now has filed an “Application to File Motion to

Seal Records and Declaration in Support of Motion to Seal Records Under Seal”

[Doc. # 431]. He also filed a sealed document [Doc. # 432] with nearly 100 pages

of records, mostly pertaining to previous proceedings involving Defendant in other

courts.

      This Court has dismissed Defendant’s petition under § 2255 and his appeal

has concluded. Defendant has no case or controversy pending before the Court. It

is therefore



                                         1
    Case 4:12-cr-00168 Document 433 Filed on 10/03/19 in TXSD Page 2 of 2



      ORDERED that Defendant’s “Application to File Motion to Seal Records

and Declaration in Support of Motion to Seal Records Under Seal” [Doc. # 431] is

DENIED as moot. It is further

      ORDERED that the sealed document [Doc. # 432] is STRICKEN from the

Court’s record. The Clerk is INSTRUCTED to return the original to Defendant by

Federal Express.

      SIGNED at Houston, Texas, this 3rd day of October, 2019.




                                         NANCY F. ATLAS
                              SENIOR UNITED STATES DISTRICT JUDGE
                                         NAN Y F. ATLAS
                                SENIOR UNI    STATES DISTRICT JUDGE




                                       2
